 MCCANN STEEL COMPANY, INC.299McCann Steel Company,Inc.andRussell J. Bently.Case 26-CA-3842June 18, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDY"(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of their rightto join or assist labor organizations or discriminatingagainst employees because they engaged in a strike orother union or concerted activities."2. Substitute the attached notice for the notice at-tached to the Trial Examiner's decision.APPENDIXOn March 5, 1971, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer's Decision. Thereafter, Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief. The General Counsel filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in this case, and hereby adopts thefindings,' conclusions, and recommendations2 of theTrial Examiner, with the modifications noted below.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that Respondent, McCann Steel Company, Inc.,Nashville, Tennessee, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order:1.Delete paragraph 1(b) and substitute therefor thefollowing:'The Trial Examiner's findings are based,in large measure,upon credi-bility resolutions,to which Respondent has excepted.It is the policy of theBoard not to overrule the credibility determinations made by a Trial Exam-iner unless the record convinces us that they are contrary to the clearpreponderance of all the relevant evidence.After a careful review of therecord, we conclude that the Trial Examiner's credibility findings are notcontrary to the clear preponderance of all the relevant evidence.Accord-ingly,we find no basis for disturbing those findings.StandardDry WallProducts,Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3).tIn light of Respondent's demonstrated proclivity to violate the Act(McCann Steel Company, Inc.,184 NLRB No. 90; 190 NLRB No. 2), weshall grant General Counsel's request to broaden the Trial Examiner'srecommended Order.191 NLRB No. 64NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL pay vacation pay accruing during theyear 1970 to the following employees, togetherwith interest due thereon after July 1, 1970:Russell BentlyThaxton HaleSherman BirdwellJames A. JonesGordon CarverLawrence PartainRobert EllisJames PaulCharles HaleFrank SligerWE WILL NOT withhold accrued vacation payfrom employees because they engaged in a lawfulstrike.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to join or assist labor organizationsor discriminate against employees because theyengaged in a strike or other union or concertedactivities.MCCANN STEELCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1720 West EndBuilding,Room 403, Nashville,Tennessee 37203, Telephone 615-242-8321, Extension5922.TRIAL EXAMINER'S DECISIONFREDERICK U. REEL, Trial Examiner: This proceeding,heard in Nashville, Tennessee, on February 2, 1971, pursuantto a charge filed the preceding November 6,' and a complaintExcept where otherwise indicated, all dates herein refer to the year(Cont.) 300DECISIONSOF NATIONALLABOR RELATIONS BOARDissued December 18, presents questions as to whether Re-spondent, herein called the Company, unlawfully withheldaccrued vacation pay from certain employees because theyengaged in and did not abandon a strike.Upon the entire record, including my observation of thewitnesses,and after dueconsiderationof the briefs filed byGeneral Counsel and by the Company, I make the following:FINDINGS OF FACTIJURISDICTION AND BACKGROUNDPrior proceedings before the Boardin casesinvolving theCompany establish, as do the pleadings before me, that it isan employerengaged incommerce within the meaning of theAct, and that on or about May 14, 1970, a number of itsemployees went on strike at the call of their statutory bargain-ing representative. SeeMcCann Steel Co.,184 NLRB No. 90;see alsoTXD-745-70, a decision of Trial Examiner Plaine,dated December 10, 1970, in Cases 26-CA-3661, 3717, nowpending before the Board.IITHE UNFAIR LABOR PRACTICESFor a number of years the Company practice was to givepaid vacations to employees who had been in the Company'semploy for a full calendar year. At the time of the strike onMay 14, 1970, a number of the employees who went on strikewere entitled to paid vacations under this policy because theyhad spent the entire calendar year of 1969 in the Company'semploy. Some of those employees had already received theirvacationmoney before the strike. Others abandoned thestrike and thereafter received their vacation pay. However,eight employees who worked all of 1969 were still on strikeat the end of 1970 and never received their full accruedvacation pay.' At least two of these employees asked for theirvacation pay during the course of the strike, and CompanySuperintendentHicks told them there was "nothing [hecould] do about it right now." The foregoing quotation isfrom Hicks' own testimony adduced by the Company. Othertestimony by employee Lawrence Partain, which I credit,establishes that Hicks told some picketing employees theycould not draw vacation pay until they abandoned the strike.There is also uncontradicted testimony that when strikerCharlesHale asked the chairman of the board, JohnMcCann, about Hale's vacation pay, McCann replied thatHale could not get his vacation pay "right now" and added,"You boys cost me a lot of money." The Company on therecord expressly disclaimed financial inability to pay as adefense to its failure to give the employees here involved theirvacation pay.The violation of Section 8(a)(1) and (3) inherent in theabove-described conduct is patent.N.L.R.B. v. Great DaneTrailers,388 U.S. 26. See alsoN.L.R.B. v. Frick Co.,397F.2d 956 (C.A. 3, 1968);N.L.R.B. v. Duncan MachineWorks, Inc.,75 LRRM 2781 (C.A. 7, 1970). The Companysuggests that several of the strikers made no demand for theirvacation pay, but after Hicks' statements they were under noobligation to make an obviously futile request.There remains for consideration the case of two employees,Russell Bently and Gordon Carver, who were hired on April28 and May 8, 1969, respectively, and who had thereforeworked over 1 full year, but not a fullcalendaryear, at the1970'Sherman Birdwell, Robert Ellis, Charles Hale, Thaxton Hale, James A.Jones, Lawrence Partain, James Paul, and Frank Sliger. Of this group, Jonesand Birdwell had received 1 week's vacation payment prior to the strike, butas employees for over 5 years were entitled to 2 weeks, and never receivedpay for the second week.time of the strike. Under the Company practice prevailingthrough 1969, these men would not have been entitled tovacation pay until the end of 1970. The testimony of Bentlyand of Union Representative Franklin is that at a bargainingsession on January 23, 1970, John McCann, chairman of theCompany's board, "stated that the Company's policy hadchanged, and that they now paid the vacation after they hadbeen with the Company one year, meaning anniversary date."John McCann was present in the hearing room but did nottake the stand to contradict this testimony. However, LoganHicks, Company superintendent, to whom the employees ap-plied for vacation pay, testified that the change in vacationpolicy to make the "anniversary date" rather than the "calen-dar year" the test of eligibility, did not occur until after thestart of the strike, possibly in September.I credit the testimony of Bently and Franklin. I do so, notonly because of the failure of McCann to testify (see Note, 5ALR 2d 893, 896, 907-908, 909-9 11), but also because Com-pany records introduced into evidence establish that at leastone employee, Wayne Mahaney, who had not worked the fullcalendar year of 1969, received a year's vacation pay inMarch 1970.' It follows that the failure to give vacation payto Bently and Carver in 1970, like the failure to pay the eightemployees discussed above, was the result of their havingparticipated in a strike after their right to vacation pay hadaccrued. The violation of Section8(a)(1) and(3) of the Actis thus established with respect to each of the individualsnamed in the complaint as amended.CONCLUSION OF LAWBy withholding accrued vacation pay from employees be-cause they participated in, and declined to abandon, a strikecalled by alabor organization,the Company engaged in anunfair labor practice affecting commerce within the meaningof Section 8(a)(1) and(3) and 2(6) and (7) of the Act.THE REMEDYI shall,of course,recommend that the Company cease anddesist from its unfair labor practice,that it make the vacationpayments unlawfully withheld, and that it post appropriatenotices. Inasmuch as Hicks' statements to some of the em-ployees that they would not get their vacation pay were madeon or about July 1,1970,I recommend that interest at 6percent per annum run in favor of each of the employees fromthat date. SeeIsis Plumbing&HeatingCo.,138 NLRB 716.Cf.J. J.Hagerty, Inc.,153 NLRB 1375, 1377-78, 1380, enfd.385 F.2d 874 (C.A. 2, 1967), and thePalmercase there cited.Accordingly,upon the foregoing findings of fact, conclu-sion of law, and the entire record,and pursuant to Section10(c) of the Act,I hereby issue the following recommended:'The records suggest similar payment to employee William Luther,whose seniority date is shown as April 28, 1969 (the same as Bently's), andwho received vacation pay when he abandoned the strike on July 28, 1970.The record on Luther shows that he also received vacation pay in 1968.Apparentlythere was a break in his employment as he received no vacationpay in 1969. MCCANN STEEL COMPANY, INC.301ORDER'Respondent,McCann Steel Company, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Withholding accrued vacation payments to any em-ployee because such employee has engaged in, or declined toabandon, a lawful strike.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsunder the National Labor Relations Act or discriminatingagainst them for having engaged in activities protected bythat Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Make whole Russell Bently, Sherman Birdwell, GordonCarver, Robert Ellis, Charles Hale, Thaxton Hale, James A.Jones, Lawrence Partain, James Paul, and Frank Sliger forvacation pay withheld from them in 1970 together with inter-est thereon as provided in the section of the Trial Examiner'sDecision captioned "The Remedy."°In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided in(b) Post at its plant at Nashville, Tennessee, copies of theattached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 26,after being duly signed by the Respondent's representative,shall be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 26, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.'Section 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes.6In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "6In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 26, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "